--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION COPY
 
AMENDMENT AND EXCHANGE AGREEMENT
 
This Amendment and Exchange Agreement (the “Agreement”) is entered into as of
the ___ day of September, 2019, by and among AMERI Holdings, Inc., a Delaware
corporation (the “Company”), and the undersigned holder of the Existing Warrant
(as defined below) (the “Holder”), with reference to the following facts:
 
A.  Pursuant to that certain Securities Purchase Agreement, dated as of July 25,
2018 (as amended prior to the date hereof, the “Securities Purchase Agreement”),
by and among the Company and the investors signatory thereto (the “Purchasers”),
the Company, among other things, issued to the Holder (in its capacity as an
Purchaser thereunder), a warrant to purchase Common Stock (as defined in the
Securities Purchase Agreement) initially exercisable into such aggregate number
of shares of Common Stock as set forth on the signature page of the holder
attached hereto (the “Existing Warrant”);
 
B.  The Company has duly authorized the issuance to the Holder, in exchange for
the Existing Warrant, such aggregate number of shares of Common Stock as set
forth on the signature page of the Holder attached hereto (the “Exchange
Shares”) which number represents 65% of the shares of Common Stock issuable upon
a cash exercise of the Existing Warrant;
 
C.  Each of the Company and the Holder desire to effectuate such exchange on the
basis and subject to the terms and conditions set forth in this Agreement;
 
D.  The exchange of the Existing Warrant for the Exchange Shares is being made
in reliance upon the exemption from registration provided by Section 3(a)(9) of
the Securities Act of 1933, as amended (the “Securities Act”);
 
E.  Concurrently herewith, the Company is separately negotiating, and intends to
implement, the exchange of warrants to purchase Common Stock issued pursuant to
the Securities Purchase Agreement (the “Other Warrants”) that are currently
outstanding and held by other Purchasers (the “Other Holders”) into shares of
Common Stock (the “Other Exchange Shares”) by entering into agreements (the
“Other Agreements”) in the same form as this Agreement (other than proportional
changes based upon the difference in aggregate number of shares of Common Stock
issuable upon exercise of Other Warrants outstanding and the payment of legal
expenses with respect hereto); and
 
F.   Capitalized terms used but not otherwise defined herein shall have the
meaning as set forth in the Securities Purchase Agreement (as amended hereby).
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------

1.           Exchange; Participation Rights
 
(a)        Exchange of Securities.  On the Effective Date (as defined below),
pursuant to Section 3(a)(9) of the Securities Act, the Holder hereby agrees to
convey, assign and transfer the Existing Warrant to the Company in exchange for
which the Company agrees to issue the Exchange Shares to the Holder by
deposit/withdrawal at custodian in accordance with the DWAC instructions on the
signature page of the Holder, which Exchange Shares shall be issued without
restricted legend and shall be freely tradable by the Holder (the “Exchange”). 
As soon as commercially practicable following the Effective Date, the Holder
shall deliver or cause to be delivered to the Company (or its assignee) the
Existing Warrant (or affidavit of lost warrant, in form provided upon request by
the Company and reasonably acceptable to the Holder).  Immediately following the
delivery of the Exchange Shares to the Holder (or its assignee), the Holder
hereby relinquishes all rights, title and interest in the Existing Warrant
(including any claims the Holder may have against the Company related thereto)
and assigns the same to the Company and the Existing Warrant shall be cancelled.
 
(b)         Participation Rights.  At any time on or prior to the eighteen (18)
month anniversary of the date hereof, neither the Company nor any of its
Subsidiaries shall, directly or indirectly, effect any Subsequent Placement (as
defined below) or execute any documents with respect to (or otherwise
consummate) any Acquisition Transaction (as defined below) that contemplates a
Counterparty Subsequent Placement (as defined below), in either case, unless the
Company shall have first complied with this Section 1(b).  The Company
acknowledges and agrees that the right set forth in this Section 1(b) is a right
granted by the Company, separately, to the Holder and each Other Holder
(collectively, the “Holders”).
 
(i)          General
 
(1)          Private Subsequent Placements. At least two (2) Business Days prior
to any proposed or intended Subsequent Placement (other than a Registered
Subsequent Placement (as defined below)), the Company shall deliver to each
Holder a written notice (each such notice, a “Pre-Notice”), which Pre-Notice
shall not contain any information (including, without limitation, material,
non-public information) other than:  (A) if the proposed Offer Notice (as
defined below) constitutes or contains material, non-public information, a
statement asking whether such Holder is willing to accept material non-public
information or (B) if the proposed Offer Notice does not constitute or contain
material, non-public information, (x) a statement that the Company (or
Acquisition Counterparty, as applicable) proposes or intends to effect a
Subsequent Placement, (y) a statement that the statement in clause (x) above
does not constitute material, non-public information and (z) a statement
informing such Holder that it is entitled to receive an Offer Notice (as defined
below) with respect to such Subsequent Placement upon its written request.  Upon
the written request of a Holder within two (2) Business Days after the Company’s
delivery to such Holder of such Pre-Notice, and only upon a written request by
such Holder, the Company shall promptly, but no later than one (1) Business Day
after such request, deliver to such Holder an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (A) identify and describe the
Offered Securities, (B) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (C) identify the Persons (if known)
to which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (D) offer to issue and sell to or exchange with such Holder in
accordance with the terms of the Offer such Holder’s pro rata portion of 100% of
the Offered Securities (which pro rata amount is [   ]% for the Holder),
provided that the number of Offered Securities which such Holder shall have the
right to subscribe for under this Section 1(b) shall be (x) based on such
Holder’s pro rata portion of the shares of Common Stock issued in the Exchange
hereunder and pursuant to each Other Agreement (the “Basic Amount”), and (y)
with respect to each Holder that elects to purchase its Basic Amount, any
additional portion of the Offered Securities attributable to the Basic Amounts
of Other Holders as such Holder shall indicate it will purchase or acquire
should the Other Holders subscribe for less than their Basic Amounts (the
“Undersubscription Amount”), which process shall be repeated until each Holder
shall have an opportunity to subscribe for any remaining Undersubscription
Amount.
 
2

--------------------------------------------------------------------------------

(2)         Registered Subsequent Placements.  Between the time period of 4:00
pm (New York City time) and 6:00 pm (New York City time) on the Trading Day
immediately prior to the Trading Day of the expected announcement of a
Subsequent Placement of an offering of securities of the Company to be issued
all, or primarily, pursuant to a registration statement filed with the
Securities and Exchange Commission (each, a “Registered Subsequent Placement”)
(or, if the Trading Day of the expected announcement of the Subsequent Placement
is the first Trading Day following a holiday or a weekend (including a holiday
weekend), between the time period of 4:00 pm (New York City time) on the Trading
Day immediately prior to such holiday or weekend and 2:00 pm (New York City
time) on the day immediately prior to the Trading Day of the expected
announcement of the Subsequent Placement), the Company shall deliver to each
Holder an Offer Notice with respect to such Registered Subsequent Placement.
 
(3)        Lead Investor; Replacement Requirement; Notwithstanding anything
herein to the contrary, if a bona fide third party investor (other than a
Holder) investing for its own account (without acting as an underwriter in any
manner) (the “Lead Investor”) commits in writing (subject to the satisfaction of
customary closing conditions) to acquire at least 50% of the Offered Securities
(such aggregate portion of the Offered Securities, each, a “Proposed Lead
Investor Amount”) with the additional requirement that no Holders participate in
such Subsequent Placement (any such occurrence, a “Replacement Requirement”),
the applicable Offer Notice shall certify that a Replacement Requirement exists
(and attaching thereto documentation of such written commitment by such Lead
Investor) and specify that for the Holder to be permitted to exercise its
participation rights under this Section 1(b) with respect to such Subsequent
Placement that the Holders (together with any Permitted Assignee(s)) must, in
the aggregate, replace the Lead Investor’s commitment by subscribing for at
least the Proposed Lead Investor Amount of Offered Securities in such Subsequent
Placement.
 
3

--------------------------------------------------------------------------------

(ii)        Notice of Acceptance; Undersubscription Rights.  To accept an Offer,
in whole or in part, such Holder must deliver a written notice to the Company
prior to the end of the later of (A) the second (2nd) Business Day after such
Holder’s receipt of the Offer Notice (or, with respect to any Registered
Subsequent Placement 6:30 am (New York City time) on the Trading Day following
the date on which the Offer Notice is delivered to such Holder) (as applicable,
the “Scheduled Offer Period End Time”) and (B) twenty-four hours after the time
of delivery by the Company to the Holder of an applicable Replacement Deficiency
Notice (as applicable, the “Offer Period”), setting forth the portion of such
Holder’s Basic Amount that such Holder elects to purchase and, if such Holder
shall elect to purchase all of its Basic Amount, the Undersubscription Amount,
if any, that such Holder elects to purchase (in either case, the “Notice of
Acceptance”).  If the Basic Amounts subscribed for by all Holders are less than
the total of all of the Basic Amounts, then each Holder who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the “Available Undersubscription
Amount”), each Holder who has subscribed for any Undersubscription Amount shall
be entitled to purchase only that portion of the Available Undersubscription
Amount as the Basic Amount of such Holder bears to the total Basic Amounts of
all Holders that have subscribed for Undersubscription Amounts, subject to
rounding by the Company to the extent it deems reasonably necessary. 
Notwithstanding the foregoing, if the Company (or Acquisition Counterparty, as
applicable) desires to modify or amend the terms and conditions of the Offer
prior to the expiration of the Offer Period, the Company may deliver to each
Holder a new Offer Notice and the Offer Period shall expire on the second (2nd)
Business Day after such Holder’s receipt of such new Offer Notice
 
(iii)       Mechanics of Replacement; Permitted Assignees.  If an Replacement
Requirement exists for the applicable Subsequent Placement and the Holders
(together with any Permitted Assignee(s)), in the aggregate (after giving effect
to any subscriptions of Undersubscription Amounts), fail to subscribe for at
least Proposed Lead Investor Amount (each, an “Replacement Deficiency”), the
Company shall, as soon as practicable, but in no event later than one hour after
the applicable Scheduled Offer Period End Time, deliver a written notice to each
Holder specifying that (x) the Replacement Requirement has not been met and (y)
the required additional subscriptions necessary to reach the Proposed Lead
Investor Amount (each, a “Replacement Deficiency Notice”).  If the Company fails
to timely deliver a Replacement Deficiency Notice to each of the Holders in
accordance herewith, the Company shall automatically be deemed to have waived
such Replacement Deficiency and such Replacement Deficiency shall no longer be
deemed to exist for such Subsequent Placement hereunder.  If an Replacement
Deficiency exists, each Holder shall have the right to assign to any Person
(each, a “Participation Assignment”, and any such Person, a “Permitted
Assignee”), in whole or in part, any of such Holder’s rights hereunder with
respect to all, or any part, of any Basic Amount or Undersubscription Amount, as
applicable, solely with respect to such Subsequent Placement, as necessary to
cause the Holders (together with such Permitted Assignee(s)), in the aggregate,
to satisfy the applicable Replacement Requirement; provided, that in addition to
such Participation Assignment, any Person desiring to be a Permitted Assignee
must also deliver a Notice of Acceptance to the Company with respect to such
Subsequent Placement during the applicable Offer Period to become a Permitted
Assignee hereunder for such Subsequent Placement.  For the avoidance of doubt,
(A) solely to the extent no Replacement Deficiency exists with respect to the
applicable Subsequent Placement at the end of the applicable Offer Period, each
Permitted Assignee of the Holder shall have all the rights of the Holder under
this Section 1(b) transferred pursuant to such Participation Assignments with
respect to such Subsequent Placement as if such Permitted Assignee was the
“Holder” hereunder with respect thereto, (B) any Participation Assignment by the
Holder shall apply solely to the Subsequent Placement in which such
Participation Assignment is made and not with respect to any other Subsequent
Placement and (C) any Participation Assignment by the Holder shall apply solely
with respect to such Basic Amount and/or Undersubscription Amount, as
applicable, assigned in such Participation Assignment and not with respect to
any Basic Amount and/or Undersubscription Amount retained by the Holder with
respect to such Subsequent Placement.  Notwithstanding anything herein to the
contrary, if by the end of the applicable Offer Period an Replacement Deficiency
still exists and the Company (or Acquisition Counterparty, as applicable) does
not modify or amend the terms and conditions of the Offer, the Company (or
Acquisition Counterparty, as applicable) shall have no further obligation
hereunder to sell all, or any part, of the Offered Securities to the Holders
with respect to such Subsequent Placement.  The Company hereby acknowledges and
agrees that the Holder may discuss confidential matters with respect to the
proposed Subsequent Placement with potential Permitted Assignees without
violating the terms or conditions of any confidentiality agreement by and
between the Company (and/or its agents) and the Holder then in effect.
 
4

--------------------------------------------------------------------------------

(iv)       Refused Securities.  The Company (or Acquisition Counterparty, as
applicable) shall have two (2) Business Days from the expiration of the Offer
Period above (A) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by a
Holder (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (B) to publicly announce
(x) the execution of such Subsequent Placement Agreement, and (y) either (I) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (II) the termination of such Subsequent Placement Agreement, which
shall be filed with the Securities and Exchange Commission (the “SEC”) on a
Current Report on Form 8-K with such Subsequent Placement Agreement and any
documents contemplated therein filed as exhibits thereto.
 
(v)         Offering Size Reductions.  In the event the Company (or Acquisition
Counterparty, as applicable) shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 1(b)(iv) above), then each Holder may, at its sole option and in its
sole discretion, withdraw its Notice of Acceptance or reduce the number or
amount of the Offered Securities specified in its Notice of Acceptance to an
amount that shall be not less than the number or amount of the Offered
Securities that such Holder elected to purchase pursuant to Section 1(b)(iii)
above multiplied by a fraction, (i) the numerator of which shall be the number
or amount of Offered Securities the Company (or Acquisition Counterparty, as
applicable) actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Holders pursuant to this Section 1(b) prior
to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities.  In the event that any Holder so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company (or Acquisition Counterparty, as applicable) may not
issue, sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Holders in accordance with Section 1(b)(ii) above.
 
5

--------------------------------------------------------------------------------

(vi)      Closing; Definitive Documents.  Upon the closing of the issuance, sale
or exchange of all or less than all of the Refused Securities, such Holder shall
acquire from the Company (or Acquisition Counterparty, as applicable), and the
Company (or Acquisition Counterparty, as applicable) shall issue to such Holder,
the number or amount of Offered Securities specified in its Notice of
Acceptance, as reduced pursuant to Section 1(b)(v) above if such Holder has so
elected, upon the terms and conditions specified in the Offer.  The purchase by
such Holder of any Offered Securities is subject in all cases to the
preparation, execution and delivery by the Company (or Acquisition Counterparty,
as applicable) and such Holder of a separate purchase agreement relating to such
Offered Securities reasonably satisfactory in form and substance to such Holder
and its counsel.
 
(vii)      Reoffering of Securities.  Any Offered Securities not acquired by a
Holder or other Persons in accordance with this Section 1(b) may not be issued,
sold or exchanged until they are again offered to such Holder under the
procedures specified in this Agreement.
 
(viii)     No Trading Restrictions.  The Company and each Holder agree that if
any Holder elects to participate in the Offer, neither the Subsequent Placement
Agreement with respect to such Offer nor any other transaction documents related
thereto (collectively, the “Subsequent Placement Documents”) shall include any
term or provision whereby such Holder shall be required to agree to any
restrictions on trading as to any securities of the Company or any other Person 
or be required to consent to any amendment to or termination of, or grant any
waiver, release or the like under or in connection with, any agreement
previously entered into with the Company or any other Person or any instrument
received from the Company or any other Person.
 
(ix)       Abandonment; Cleansing of Material Non-Public Information. 
Notwithstanding anything to the contrary in this Section 1(b) and unless
otherwise agreed to by such Holder, the Company shall either confirm in writing
to such Holder that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that such Holder will not be
in possession of any material, non-public information, by the second (2nd)
Business Day following delivery of the Offer Notice (or, with respect to any
Registered Subsequent Placement by 9:30 am (New York City time) on the Trading
Day following the date on which the Offer Notice is delivered to such Holder)
(as applicable, the “Cleansing Time”).  If by such Cleansing Time, no public
disclosure regarding a transaction with respect to the Offered Securities has
been made, and no notice regarding the abandonment of such transaction has been
received by such Holder, such transaction shall be deemed to have been abandoned
and such Holder shall not be in possession of any material, non-public
information with respect to the Company or any of its Subsidiaries.  Should the
Company (or Acquisition Counterparty, as applicable) decide to pursue such
transaction with respect to the Offered Securities, the Company shall provide
such Holder with another Offer Notice and such Holder will again have the right
of participation set forth in this Section 1(b).  The Company shall not be
permitted to deliver more than one such Offer Notice to such Holder in any sixty
(60) day period, except as expressly contemplated by the last sentence of
Section 1(b)(iii).
 
6

--------------------------------------------------------------------------------

(x)         Excluded Transactions.  Notwithstanding the foregoing, the
restrictions contained in this Section 1(b) shall not apply in connection with
(A) shares of Common Stock or options to employees, officers or directors or
consultants of the Company pursuant to any stock or option plan duly adopted for
such purpose, by a majority of the non-employee members of the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose for services rendered to the Company or (B)
securities upon the exercise or exchange of or conversion of any Common Stock
Equivalents and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits or combinations) or to extend the term of
such securities (collectively, the “Excluded Securities”). The Company shall not
circumvent the provisions of this Section 1(b) by providing terms or conditions
to one Holder that are not provided to all.
 
(xi)       For purposes of this Section 1(b), “Subsequent Placement” means (A)
any direct or indirect issuance, offer, sale, grant any option or right to
purchase, or otherwise disposition of (or announcement of any issuance, offer,
sale, grant of any option or right to purchase or other disposition of) by the
Company or any of its Subsidiaries of any equity security or any equity-linked
or related security (including, without limitation, any “equity security” (as
that term is defined under Rule 405 promulgated under the Securities Act), any
Common Stock, any Common Stock Equivalents, any debt, any preferred stock or any
purchase rights) or (B) with respect to any acquisition, merger or other similar
transaction in which the Company or any of its Subsidiaries is, directly or
indirectly, a part (each, an “Acquisition Transaction”), any direct or indirect
issuance, offer, sale, grant any option or right to purchase, or otherwise
disposition of (or announcement of any issuance, offer, sale, grant of any
option or right to purchase or other disposition of) by any Person (or any of
its direct, or indirectly, affiliates or subsidiaries) (each, an “Acquisition
Counterparty”) of any equity security or any equity-linked or related security
(including, without limitation, any “equity security” (as that term is defined
under Rule 405 promulgated under the Securities Act), any convertible security,
any option, any debt, any preferred stock or any purchase rights) of any such
Acquisition Counterparty (each, a “Counterparty Subsequent Placement”) in
connection with such Acquisition Transaction (which, for the avoidance of doubt
includes any such direct or indirect issuance, offer, sale, grant any option or
right to purchase, or other such disposition, as applicable, during the period
commencing three months prior to the time of execution of any agreement by and
between any Acquisition Counterparty and the Company or any of its Subsidiaries
through, and including, three months after the closing of such Acquisition
Transaction).
 
7

--------------------------------------------------------------------------------

(c)        Other Documents.  The Company and the Holder shall execute and/or
deliver such other documents and agreements as are customary and reasonably
necessary to effectuate the Exchange.
 
(d)        Standstill.  The Company agrees that for the period commencing on the
date hereof and ending on the date immediately following the 15th Business Day
after the date hereof, neither the Company nor any of its Subsidiaries shall
directly or indirectly:
 
(i)        file a registration statement under the Securities Act relating to
securities that are not the Exchange Shares (other than a registration statement
on Form S-8 or such supplements or amendments to registration statements that
are outstanding and have been declared effective by the SEC as of the date
hereof (solely to the extent necessary to keep such registration statements
effective and available and not with respect to any Subsequent Placement)); or
 
(ii)       offer, announce, enter into any agreement with respect to or
otherwise consummate any Subsequent Placement (other than with respect to
Excluded Securities).
 
2.           AMENDMENTS TO TRANSACTION DOCUMENTS.
 
(a)        Ratifications.  Except as otherwise expressly provided herein, the
Securities Purchase Agreement and each other Transaction Document (as defined in
the Securities Purchase Agreement), is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the Effective Date: (i) all references in the Securities Purchase
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Securities Purchase Agreement shall mean the Securities
Purchase Agreement as amended by this Agreement, and (ii) all references in the
other Transaction Documents, to the “Securities Purchase Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Securities
Purchase Agreement shall mean the Securities Purchase Agreement as amended by
this Agreement.
 
(b)        Amendments to Transaction Documents.  On and after the Effective
Date, each of the Transaction Documents (as defined in the Securities Purchase
Agreement) are hereby amended as follows:
 
(i)            The defined term “Shares” is hereby amended to include the
“Exchange Shares (as defined in each Amendment and Exchange Agreement)”.
 
(iii)          The defined term “Amendment and Exchange Agreement” shall mean
this Agreement and each Other Agreement.
 
(iv)          The defined term “Transaction Documents” is hereby amended to
include this Agreement and each Other Agreement.
 
8

--------------------------------------------------------------------------------

3.           Representations and Warranties.
 
(a)        Company Bring Down.  Except as set forth on Schedule 3(a) attached
hereto, the Company hereby makes the representations and warranties to the
Holder as set forth in Section 3.1 of the Securities Purchase Agreement (as
amended hereby) as if such representations and warranties were made as of the
date hereof and as of the Effective Date as set forth in their entirety in this
Amendment, mutatis mutandis.  Such representations and warranties to the
transactions thereunder and the securities issued pursuant thereto are hereby
deemed for purposes of this Agreement to be references to the transactions
hereunder and the issuance of the securities pursuant hereto, references therein
to “Closing Date” being deemed references to the Effective Date, and references
to “the date hereof” being deemed references to the date of this Agreement.
 
(b)          Holder Representations.
 
(i)          Organization; Authority.  The Holder is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.
 
(ii)          Reliance on Exemptions.  The Holder understands that the Exchange
Shares are being offered and exchanged in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Exchange Shares.
 
(iii)         No Governmental Review.  The Holder understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Exchange Shares
or the fairness or suitability of the investment in the Exchange Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchange Shares.
 
(v)          Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and shall constitute
the legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.
 
(vi)         No Conflicts.  The execution, delivery and performance by the
Holder of this Agreement, and the consummation by the Holder of the transactions
contemplated hereby will not (A) result in a violation of the organizational
documents of the Holder or (B) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Holder is a
party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Holder, except in the case of clauses (B) and (C) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Holder to perform its obligations hereunder.
 
9

--------------------------------------------------------------------------------

(vii)        Investment Risk; Sophistication.  The Holder is acquiring the
Exchange Shares hereunder in the ordinary course of its business.  The Holder
has such knowledge, sophistication, and experience in business and financial
matters so as to be capable of evaluation of the merits and risks of the
prospective investment in the Exchange Shares, and has so evaluated the merits
and risk of such investment.  The Holder is an “accredited investor” as defined
in Regulation D under the Securities Act.
 
(viii)       Ownership of Existing Warrant.  The Holder owns the Existing
Warrant free and clear of any Liens (other than the obligations pursuant to this
Agreement, liens in the ordinary course of business (e.g. bone fide margin
account liens) and applicable securities laws).
 
4.          Disclosure of Transaction.  The Company shall, on or before 8:30
a.m., New York City time, on or prior to the first business day after the date
of this Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the form of this Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”).  From and after the filing of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
provided up to such time to the Holder by the Company or any of its Subsidiaries
or any of their respective officers, directors, employees, affiliates or agents,
that is not disclosed in the 8-K Filing.  The Company shall not, and shall cause
its officers, directors, employees, affiliates and agents, not to, provide the
Holder with any material, nonpublic information regarding the Company from and
after the filing of the 8-K Filing without the express written consent of the
Holder.  To the extent that the Company delivers any material, non-public
information to the Holder without the Holder’s express prior written consent,
the Company hereby covenants and agrees that the Holder shall not have any duty
of confidentiality to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent with respect to,
or a duty to the to the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agent or not to trade
on the basis of, such material, non-public information.  The Company shall not
disclose the name of the Holder in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation.  In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement with respect to the transactions contemplated by this Agreement or as
otherwise disclosed in the 8-K Filing, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Holder or any
of their affiliates, on the other hand, shall terminate.  Neither the Company,
its Subsidiaries nor the Holder shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, the Company shall be entitled, without the prior approval of
the Holder, to make a press release or other public disclosure with respect to
such transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith or (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) the Holder shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
the Holder (which may be granted or withheld in the Holder’s sole discretion),
except as required by applicable law, the Company shall not (and shall cause
each of its Subsidiaries and affiliates to not) disclose the name of the Holder
in any filing, announcement, release or otherwise.
 
10

--------------------------------------------------------------------------------

5.          No Integration.  None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of the Exchange Shares under the
Securities Act or cause this offering of the Exchange Shares to be integrated
with such offering or any prior offerings by the Company for purposes of
Regulation D under the Securities Act.
 
6.          Holding Period.  For the purposes of Rule 144 of the Securities Act
(“Rule 144”), the Company acknowledges that the holding period of the Exchange
Shares, may be tacked onto the holding period of the Existing Warrant, and the
Company agrees not to take a position contrary to this Section 6.  The Company
acknowledges and agrees that (i) upon issuance in accordance with the terms
hereof, the Exchange Shares are eligible to be resold without restriction
pursuant to Rule 144, (ii) the Company is not aware of any event reasonably
likely to occur that would reasonably be expected to result in the Exchange
Shares becoming ineligible to be resold by the Holder pursuant to Rule 144 and
(iii) in connection with any resale of any Exchange Shares pursuant to Rule 144,
the Holder shall solely be required to provide reasonable assurances that such
Exchange Shares are eligible for resale, assignment or transfer under Rule 144,
which shall not include an opinion of Holder’s counsel.  The Company shall be
responsible for any transfer agent fees or Depository Trust Company fees or
legal fees of the Company’s counsel with respect to the removal of legends, if
any, or issuance of Exchange Shares in accordance herewith.
 
7.          Listing.  The Company shall promptly secure the listing or
designation for quotation (as applicable) of all of the Exchange Shares upon the
Nasdaq Capital Market (the “Principal Market”) (subject to official notice of
issuance).  The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market.  Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market.  The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 7.
 
8.          Intentionally Omitted.
 
9.          Form D and Blue Sky.  The Company shall make all filings and reports
relating to the Exchange as required under applicable securities or “Blue Sky”
laws of the states of the United States following the date hereof, if any.
 
10.        Effective Date.  Except as otherwise provided herein, this Agreement
shall be deemed effective as of such date that both (a) the Company and the
Holder shall have duly executed and delivered this Agreement and (b) the Company
has paid the Legal Fee Amount (the “Effective Date”).
 
11

--------------------------------------------------------------------------------

11.        No Commissions.  Neither the Company nor the Holder has paid or
given, or will pay or give, to any person, any commission, fee or other
remuneration, directly or indirectly, in connection with the transactions
contemplated by this Agreement.
 
12.       Termination.  Notwithstanding anything contained in this Agreement to
the contrary, if the Effective Date has not occurred and the Company does not
deliver the Exchange Shares to the Holder in accordance with Section 1 hereof,
then, at the election of the Holder delivered in writing to the Company at any
time after the fifth (5th) Business Day immediately following the date of this
Agreement, this Agreement shall be terminated and be null and void ab initio and
the Existing Warrant shall not be cancelled hereunder and shall remain
outstanding as if this Agreement never existed.
 
13.        Most Favored Nation.  The Company hereby represents and warrants as
of the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any Person with respect to any consent, release,
amendment, settlement or waiver relating to any Other Warrant or the terms,
conditions and transactions contemplated hereby or by any Other Agreement (each
a “Settlement Document”), is or will be more favorable to such Person than those
of the Holder and this Agreement.  If, and whenever on or after the date hereof,
the Company enters into a Settlement Document, then (i) the Company shall
provide notice thereof to the Holder immediately following the occurrence
thereof and (ii) the terms and conditions of this Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such Settlement Document, provided that upon written
notice to the Company at any time the Holder may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Agreement shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder.  The provisions of
this Section 13 shall apply similarly and equally to each Settlement Document.
 
14.        Independent Nature of Holder’s Obligations and Rights.  The
obligations of the Holder under this Agreement are several and not joint with
the obligations of any Other Holder, and the Holder shall not be responsible in
any way for the performance of the obligations of any Other Holder under any
Other Agreement.  Nothing contained herein or in any Other Agreement, and no
action taken by the Holder pursuant hereto, shall be deemed to constitute the
Holder and Other Holders as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Holder and Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that, to the best of its knowledge, the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement.  The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors.  The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose.
 
12

--------------------------------------------------------------------------------

15.       Miscellaneous.  Section 5 of the Securities Purchase Agreement is
hereby incorporated by reference herein, mutatis mutandis.  Notwithstanding
anything set forth in Section 5 of the Securities Purchase Agreement to the
contrary, the rights under Section 1(b) of the Holder hereunder may be assigned,
in whole or in part, to a Permitted Assignee pursuant to a Participation
Assignment in accordance with the terms and conditions of Section 1(b) without
the prior written consent of the Company.
 
[The remainder of the page is intentionally left blank]
 
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.
 

 
COMPANY:
         
AMERI HOLDINGS, INC.
           
By:
       
Name:
     
Title:
 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.
 

 
HOLDER:
             




 
By:
       
Name:
     
Title:
 




 
Aggregate Number of Shares of Common Stock issuable upon exercise of Existing
Warrant:
     




 
Aggregate Number of Exchange Shares:
     




 
Delivery Information:
       
                         







--------------------------------------------------------------------------------